EXHIBIT 10.6

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of March 3, 2005, is entered into
between the investor or investors signatory hereto (each a “Holder” and together
the “Holders”), and Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the “Parent”).

 

WHEREAS, Parent has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) dated as of November 23, 2004 by and among Parent, Quake Sub, Inc.
and Starcraft Corporation (“Starcraft”) (terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement);

 

WHEREAS, in connection with the Merger, the Holders will receive shares of
Parent Stock in exchange for the Shares of Starcraft owned by such Holders
immediately prior to the Effective Time of the Merger (the “Merger Stock”);

 

WHEREAS, the Holders may be deemed to be “affiliates” of Starcraft within the
meaning of Rule 145 under the Securities Act of 1933, as amended (the
“Securities Act”); and

 

WHEREAS, Parent desires to grant to the Holders the registration rights set
forth herein with respect to the Merger Stock acquired by the Holders in
connection with the Merger.

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1. Shelf Registration. (a) Upon the written request of any Holder (the
“Registration Request”), Parent shall in good faith use its reasonable best
efforts to prepare and file a “shelf” registration statement with respect to all
shares of Merger Stock of such Holder on an appropriate form for a resale
offering of the Merger Stock to be made on a continuous basis pursuant to Rule
415 under the Securities Act (the “Shelf Registration Statement”), as provided
herein. Within five (5) business days of the receipt by Parent of the
Registration Request, Parent shall give any non-requesting Holder (“Other
Holders”) notice of such Registration Request (the “Registration Notice”). The
Other Holders shall have the right to request inclusion of their shares of
Merger Stock within five (5) business days of receipt of the Registration Notice
(the “Additional Request”). Parent shall include the number of shares of Merger
Stock requested in such Additional Request in the Shelf Registration Statement.
Notwithstanding anything herein to the contrary, but subject to the terms of
Section 7(F) of the employment agreement between a Holder and the Parent or an
affiliate of Parent (as applicable), Parent shall be obligated only to file one
Shelf Registration Statement hereunder.

 

(b) The Shelf Registration Statement shall provide for the public sale by the
Holders requesting inclusion in such Shelf Registration in accordance with
Section 1(a), in their discretion, either in the public market or in negotiated
transactions from time to time. If otherwise approved in Parent’s discretion,
the Shelf Registration Statement may include the registration for public resale
of shares held by any other director, officer or affiliate of Parent or their
associates. Parent shall in good faith use its reasonable best efforts to cause
the Shelf



--------------------------------------------------------------------------------

Execution Version

 

Registration Statement to be declared effective promptly following the receipt
of SEC clearance and shall in good faith use its reasonable best efforts to keep
such Shelf Registration Statement continuously effective for a period from the
date such registration is initially declared effective through the first
anniversary of the Closing Date. The Shelf Registration Statement shall allow
for the named Selling Shareholders to make resales of the Parent Common Stock
under Rule 144.

 

2. Registration Procedures. In connection with the Shelf Registration Statement,
Parent shall prepare and file with the SEC registration statements on such
form(s) as counsel for Parent deems appropriate and which shall allow for the
shelf registrations for public resale and valid sale by the Holders of all
Merger Stock owned by such Holders. Upon written request from Parent, each
Holder shall promptly (within 10 business days) inform Parent of the number of
shares held by such Holder for which such Holder does not desire registration to
be effected. Absent response from a Holder, Parent shall assume that all shares
of Parent Stock which such Holder is entitled to have included under the
applicable Shelf Registration Statement, shall be so included. Parent will,
prior to filing a registration statement or prospectus or any amendment or
supplement thereto, furnish to the Holders copies of such registration statement
as proposed to be filed, and thereafter furnish to such Holder(s) such number of
conformed copies of such registration statement, each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), the prospectus included in such registration statement
(including each preliminary prospectus), and such other documents as such
Holder(s) may reasonably request, in order to facilitate the disposition of the
Merger Stock owned by such Holder(s). After the filing of the registration
statement, Parent will promptly notify each Holder of any stop order issued or
threatened by the SEC and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered. Parent will immediately
notify each Holder at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, of the occurrence of an event requiring
the preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Merger Stock, such prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly make available to each Holder any such supplement or
amendment.

 

3. Holder Information. Parent in good faith may require each Holder to
reasonably promptly furnish in writing to Parent such information regarding such
selling Holder, the Merger Stock held by him or her and the intended method of
distribution of the Merger Stock as Parent may from time to time reasonably
request and such other information as may be legally required in connection with
such registration.

 

4. Supplemental or Amended Prospectus. Each Holder agrees that, upon receipt of
any notice from Parent of a desire to supplement or amend the prospectus, such
Holder will forthwith discontinue disposition of Merger Stock pursuant to the
registration statement covering such Merger Stock until such Holder’s receipt of
the copies of a supplemented or amended prospectus (which Parent shall undertake
to prepare, file and provide to Holders as promptly as practicable) and, if so
directed by Parent, such Holder will deliver to Parent all copies of the most
recent prospectus covering such Merger Stock at the time of receipt of such
notice. Each



--------------------------------------------------------------------------------

Execution Version

 

Holder agrees that it will immediately notify Parent at any time when a
prospectus relating to the registration of such Merger Stock is required to be
delivered under the Securities Act of the happening of an event of which such
Holder has knowledge as a result of which information previously furnished by
such Holder to Parent in writing for inclusion in such prospectus contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances in which they were made.

 

5. Registration Expenses. In connection with any registration statement required
to be filed hereunder, Parent shall pay any registration or filing fees,
Parent’s legal and accounting fees and expenses incurred in connection with the
registration hereunder not attributable to Holders’ conduct inconsistent with
this Agreement. Unless otherwise agreed by Parent and Holders, Holders shall pay
any underwriting fees, discounts or commissions attributable to the sale of
Merger Stock, or any out-of-pocket expenses of any Holder (including Holder’s
legal and accounting fees and expenses) not attributable to Parent’s conduct
inconsistent with this Agreement, or any transfer taxes relating to the sale of
the Merger Stock.

 

6. Indemnification by Parent. Parent agrees to indemnify, defend and hold
harmless each Holder, their agents and affiliates from and against any and all
Losses caused by any untrue statement of a material fact contained in any
registration statement or prospectus relating to the Merger Stock (as amended or
supplemented) or any preliminary prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Losses are caused
by any such untrue statement or omission based upon information furnished in
writing to Parent by any Holder or on any Holder’s behalf relating to such
Holder for inclusion therein.

 

7. Indemnification by Holders. Each Holder shall indemnify and hold harmless
Parent, its officers, directors, employees, agents, subsidiaries and affiliates
from and against any and all Losses caused by any untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Merger Stock (as amended or supplemented) or any preliminary prospectus, or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, but only
with respect to information relating to such Holder furnished in writing by such
Holder or on such Holder’s behalf relating to such Holder for use in any
registration statement or prospectus relating to the Merger Stock, or any
amendment or supplement thereto, or any preliminary prospectus.

 

8. Indemnification Proceedings. Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action against such indemnified
party, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability which it may have to any
indemnified party except to the extent the failure of the indemnified party to
provide such written notification actually prejudices the ability of the
indemnifying party to defend such action. In case any such action is brought
against any indemnified party, and it

 

3



--------------------------------------------------------------------------------

Execution Version

 

notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party hereunder for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnifying party shall not pursue the
action to its final conclusion. The indemnified parties as a group shall have
the right to employ one separate counsel in any such action and to participate
in the defense thereof, but the fees and expenses of such counsel shall not be
at the expense of the indemnifying party if the indemnifying party has assumed
the defense of the action with counsel reasonably satisfactory to the
indemnified party unless (i) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, or (ii) the named
parties to any such action (including any impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have been reasonably advised by its counsel that there may be one or more legal
defenses available to the indemnifying party different from or in conflict with
any legal defenses which may be available to the indemnified party or any other
indemnified party (in which case the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party, it
being understood, however, that the indemnifying party shall, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable only for the reasonable fees and expenses of one
separate firm of attorneys for the indemnified party, which firm shall be
designated in writing by the indemnified party). No settlement of any action
against an indemnified party shall be made without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld or
delayed so long as such settlement includes a full release of claims against the
indemnified party. All expenses of the indemnified party (including costs of
defense and investigation incurred in a manner not inconsistent with this
Section and, except as otherwise provided above, reasonable attorneys’ fees and
expenses) shall be paid by the indemnifying party to the indemnified party
within ten (10) business days of written notice thereof to the indemnifying
party; provided, that the indemnifying party may require such indemnified party
to undertake to reimburse the indemnifying party for all of such fees and
expenses, with interest at market rates, if and to the extent that it is finally
judicially determined that such indemnified party is not entitled to
indemnification hereunder.

 

9. Material Disclosure. If Parent determines in its good faith judgment that the
filing of the Shelf Registration Statement or the use of any related prospectus
would require the disclosure of material information that Parent has a bona fide
business purpose for preserving as confidential or the disclosure of which would
significantly impede the Parent’s ability to consummate a significant
transaction, and that Parent is not otherwise then required by applicable
securities laws or regulations to disclose, upon written notice of such
determination by Parent, the rights of the Holders to offer, sell or distribute
any Merger Stock pursuant to the Shelf Registration Statement or to require
Parent to take any public action with respect to the registration of any Merger
Stock pursuant to the Shelf Registration Statement shall be suspended (without
liability or penalty to Parent) until the date, determined by Parent in good
faith, that suspension of such rights is no longer necessary.

 

4



--------------------------------------------------------------------------------

Execution Version

 

10. No Report Filing. If all reports required to be filed by Parent pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), have not
been filed by the required date, despite Parent’s best efforts to do so, without
regard to any extension, or if the consummation of any business combination by
Parent has occurred or is probable for purposes of Rule 3-05 or Article 11 of
Regulation S-X under the Exchange Act, upon written notice thereof by Parent to
the Holders, the rights of the Holders to offer, sell or distribute any Merger
Stock pursuant to the Shelf Registration Statement or to require Parent to take
action with respect to the registration of any Merger Stock pursuant to the
Shelf Registration Statement shall be suspended (without liability or penalty to
Parent) until the date on which Parent has, exercising diligence and good faith,
filed such reports or obtained and filed the financial information required by
Rule 3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in the Shelf Registration Statement, and Parent shall
in good faith notify the Holders as promptly as practicable when such suspension
is no longer required.

 

11. Company Policies. Each of the Holders hereby acknowledges and agrees that,
to the extent such Holder is an officer, director or employee of Parent or its
subsidiaries following the Merger, any sales of securities of Parent made under
the Shelf Registration Statement or otherwise shall be subject to such Holder’s
compliance with the Parent’s applicable policies, including the Code of Business
Conduct and Ethics, Insider Trading Policy and Pre-Clearance and Black-Out
Policy (as applicable). It is not anticipated that Kelly L. Rose will become a
director, officer or employee of Parent.

 

12. Waivers and Amendments. This Agreement or any provision hereof may be
changed, waived, discharged or terminated only by a statement in writing signed
by the party against which enforcement of the change, waiver, discharge or
termination is sought.

 

13. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California.

 

14. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns; provided however, that the rights granted the Holders under
this Agreement may not be assigned to any person without the prior written
consent of Parent. The rights of the Shareholders hereunder shall likewise
extend and inure to their spouses, immediate family members and their personal
or family trusts, partnerships and charitable foundations, provided that any
such person shall agree in writing to be bound by and subject to the terms and
conditions of this Agreement.

 

15. Entire Agreement. Except as set forth below, this Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

 

16. Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first class mail, postage
prepaid, certified or registered mail, return receipt requested, addressed (a)
if to a Holder, at such Holder’s address as set forth below, or at such other
address as such Holder shall have furnished to Parent in writing, or (b) if to
Parent, at Parent’s address set forth below, or at such other address as Parent
shall have furnished to such Holder in writing.

 

5



--------------------------------------------------------------------------------

Execution Version

 

17. Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.

 

18 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed, on the day and year first above written.

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

By:

 

/s/ Alan P. Niedzwiecki

--------------------------------------------------------------------------------

Title:

  President and Chief Executive Officer SHAREHOLDERS:

/s/ Kelly L. Rose

--------------------------------------------------------------------------------

Signature

Print Name: Kelly L. Rose

Address:

970 Cape Marco Drive

Belize – 1508

Marco Island, Florida 34145

 

6



--------------------------------------------------------------------------------

Execution Version

 

SHAREHOLDERS (CONT’D):

/s/ Jeffrey P. Beitzel

--------------------------------------------------------------------------------

Signature

Print Name: Jeffrey P. Beitzel

Address:

45786 Tournament Drive

Northville, MI 48167

/s/ Douglass C. Goad

--------------------------------------------------------------------------------

Signature

Print Name: Douglass C. Goad

Address:

28999 Salem

Farmington Hills, MI 48071

/s/ Richard C. Anderson

--------------------------------------------------------------------------------

Signature

Print Name: Richard C. Anderson

Address:

26561 Springfield

Farmington Hills, MI 48334

 

7